Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 4 recites the composition of claim 1, further comprising a “lubricity additive”, and claim 5 recites the composition of claim 1, further comprising a “friction reducer”. However, a lubricity additive is an additive which reduces friction. See, for example, column 1 lines 21-24 of Waddoups (U.S. Pat. No. 5,021,173). The specification does not provide any definition to distinguish between a lubricity additive and a friction reducer. Claims 4-5 are therefore substantial duplicates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite a “polarized lubricant”. This term is not commonly used in the art and is not defined in the specification and is therefore indefinite. For the purposes of examination, a lubricant comprising a polar compound is considered to be a polarized lubricant. The examiner recommends that the claim be amended to clarify exactly what qualifies a lubricant as a polarized lubricant.
Claim 1 and its dependent claims also recite a ratio of water to polarized lubricant. It is not clear whether this ratio is a weight ratio or a volume ratio. For the purposes of examination the ratio has been considered to be a volume ratio, since the examples of the current specification disclose the volume of polarized lubricant combined with the water.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Slyke (U.S. PG Pub. No. 2017/0362490).
In paragraph 40 Van Slyke discloses a drilling base fluid comprising a polar oil and water. In paragraph 44 Van Slyke discloses that the polar oil can be a plant based fluid, meeting the limitations of the polarized lubricant of claim 1, including soybean oil, as recited in claim 2. In paragraph 65 and the examples, Van Slyke discloses that the composition can further comprise an emulsifier, also as recited in claim 1. The polarized lubricant and emulsifier will produce a positive charge, in accordance with the teaching of paragraph 38 of the current specification, meeting the limitations of claim 3. The compositions of Van Slyke further comprise a non-polar oil, which will further reduce friction, meeting the limitations of the friction reducer of claim 5. In paragraphs 57 and 67 Van Slyke discloses that the compositions can comprise additional lubricants, meeting the limitations of the lubricity additive of claim 4. 
The difference between Van Slyke and the currently presented claims is that Van Slyke does not specifically disclose a ratio of water to polarized lubricant within the claimed range. 
In paragraph 40, Van Slyke discloses that the volume ratio of water to oil ranges from 60:40 to 1:99, overlapping the range recited in claim 1. Since the oil in the composition of Van Slyke comprises both polar and non-polar oil, the ratio of water to polar oil will be higher than the ratio of water to total oil, and therefore the range of ratios of water to polar oil (polarized lubricant) will also overlap the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-5 are therefore rendered obvious by Van Slyke. 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. PG Pub. No. 2004/0214734).
In paragraph 7 King discloses mixtures of vegetable oil triglycerides such as soybean oil and polar non-chlorine extreme pressure additives, forming a polarized lubricant as recited in claims 1-2, and which will have a positive charge as recited in claim 3. In paragraphs 19-27 King discloses that the composition can comprise emulsifiers, as recited in claim 1.  In paragraphs 49 and 60 King discloses that the composition can be diluted with water in ratios encompassing the ranges recited in claims 1 and 6.
The difference between King and the currently presented claims is that King does not specifically disclose a ratio of water to polarized lubricant within the claimed range. However, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-3 and 6 are therefore rendered obvious by King. It is noted that while King discloses the composition as a metalworking fluid rather than as a lubricant, since the composition of King meets the compositional limitations of the claims it is considered capable of performing the intended use.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over King in light of the evidence provided by Tagawa (U.S. PG Pub. No. 2010/0093568).
The discussion of King in paragraph 9 above is incorporated here by reference. King discloses a diluted lubricant meeting the limitations of claim 1, useful as a metalworking fluid. King does not specifically disclose the further inclusion of a lubricity additive or friction reducer. In paragraphs 51-56 King discloses that the composition comprises a polar non-chlorine extreme pressure agent. While one polar extreme pressure agent in the composition of King must be considered part of the polarized lubricant rather than a lubricity additive or friction reducer, King discloses in paragraphs 51 and 53-54 that combinations of extreme pressure agents can be used. King discloses in paragraphs 52-53 that suitable extreme pressure agents include organophosphites and phosphates, as well as alkyl polysulfides. Tagawa, in paragraphs 484, 487, 516 and 523, provides evidence that organophosphites, phosphates, and alkyl polysulfides are effective as lubricity improvers in metalworking fluids. When the composition of King comprises a combination of polar extreme pressure agents, where at least one extreme pressure agent is an organophosphite, phosphate, or alkyl sulfide, the composition of King will therefore meet the limitations of claims 4-5, since the organophosphite, phosphate, or alkyl sulfide is effective as a lubricity additive as recited in claim 4, and a lubricity additive will act as a friction reducer, as recited in claim 5.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771